Per Curiam.

The question, of the right of the plaintiff -to recover depended upon .-the construction of an agreement, the terms of-which were not disputed. The defendants agreed to hold a deposit of checks or money, made by a third party- until July 15, 1893, and on that day to pay over, .but the payment was conditional upon a certain consolidation and issue of bonds specified in.another papei*. Such consolidation and issue did not take place until the month of August thereafter, and* meanwhile, the depositor countermanded; payment to the plaintiff.-- We held the plaintiff not entitled'to recover. The - question of time being of the essence of the contract cannot arise in this case as between the depositaries and.the plaintiff.- , As.between them, .the plaintiff, if entitled to the money at all, was entitled to it .on July fifteentlq that being the agreement, but as the condition was not fulfilled he- was not so entitled,1 " and cannot recovei;, there being no other enforcible agreement of the defendants!
. Motion denied, with ten dollars costs.
- Present: Daly, Ch. J.,-Bisohoft- and Pbyob, JJ. ' . ,
Motion denied, with ten dollars costs. ' ;